                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

DONALD NEWELL,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                    18-cv-852-bbc
              v.

MICHAEL MEISNER,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -



       In an order entered on November 9, 2018, I dismissed pro se plaintiff Donald

Newell’s complaint as barred by Heck v. Humphrey, 512 U.S. 477, 487 (1994), because

plaintiff sought to challenge the validity of his conviction for sexual assault and the

conditions of his supervised release under 42 U.S.C. § 1983 without first successfully

challenging his conviction in a habeas corpus proceeding. Dkt. #6. Plaintiff now seeks leave

to amend his complaint. Dkt. #8. The motion will be denied.

       In his proposed amended complaint, plaintiff repeats most of the same allegations in

his original complaint and adds several pages of “favorable case law” and legal arguments.

However, as in his original complaint, plaintiff continues to allege in his proposed amended

complaint that there were several errors in his criminal trial stemming from a 2003 charge

of sexual assault and that the “rules of supervision” that he later was asked to sign are

unconstitutional. Because his proposed amended complaint suffers from the same problem

as his original complaint, plaintiff’s motion for leave to file an amended compliant will be


                                             1
denied.




                                      ORDER

      IT IS ORDERED that plaintiff Donald Newell’s motion for leave to file an amended

complaint, dkt. #8, is DENIED.

      Entered this 11th day of December, 2018.

                                              BY THE COURT:

                                              /s/

                                              ________________________
                                              BARBARA B. CRABB
                                              District Judge




                                          2
